IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 697 MAL 2015
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
KENNETH MACONEGHY, JR.,                       :
                                              :
                    Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of August, 2016, the Petition for Allowance of

Appeal is GRANTED, LIMITED TO the issue set forth below.

       Whether the Superior Court erred in finding that Dr. Novinger’s statement
      that he believed the child was victimized encroached on the jury’s function
      as sole arbiter of credibility when the case law that the Superior Court
      relied on does not warrant such a result.

      Justice Wecht did not participate in this decision.